DETAILED ACTION
This is a non-final office action on the merits.  Claims 1-7 are pending and addressed below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/11/2019 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 2/9/2021 is being considered by the examiner.
Non-English documents have been considered in as much as the translated portions and drawings provided (see MPEP 609).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a self-position estimation part, an obstacle detection part, a mapper in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US 2017/0277197) in view of Schnittman (US 9,836,653).
Regarding claim 1, Liao et al. teaches:
A robot comprising: 
a main body; 
a travel driving part configured to allow the main body to travel; 
a controller configured to make the main body travel autonomously by controlling driving of the travel driving part; 
a camera configured to capture an image in a traveling direction side of the main body; 
(at least fig. 1 [0046]-[0060] discuss vehicle/robot 102, wheels, drive commands, navigation application 118, processor 112, stereo camera 104, right camera 106, left camera 108);
a self-position estimation part configured to estimate a position of the main body on a basis of the image captured by the camera;
an obstacle detection part configured to detect an obstacle on a basis of the image captured by the camera; and 
a mapper configured to generate a map of a traveling area, on a basis of the image captured by the camera, the position of the main body estimated by the self-position estimation part, and the obstacle detected by the obstacle detection part;
( at least figs 1-2, 7-10B, [0046]-[0068- [0102] discuss using first image pair and second image pair to get object points in 3D space, then using object points from first image pair and second image pair to determine vehicle pose/self-position, and then use points in “an initial image frame” and “a plurality of sequential image pairs” to detect obstacles;   [0046] discuss “a vehicle pose is defined herein as a position and orientation”;                     in particular at least fig. 2 shows data from camera flowed into 
wherein a timing in which either of each processing by the self-position estimation part or the obstacle detection part is executed during the main body's travelling, as well as a timing in which both types of the processing are simultaneously executed during the same, are set ( at least figs 1-2, 7-10B, [0046]-[0068- [0102] discuss using first image pair and second image pair to get object points in 3D space, then using object points from first image pair and second image pair to determine vehicle pose/self-position, and then use points in “an initial image frame” and “a plurality of sequential image pairs” to detect obstacles;   [0046] discuss “a vehicle pose is defined herein as a position and orientation”;                     in particular at least fig. 2 shows data from camera flowed into pose estimator, and data from camera flowed into obstacle detection,            at least [0046]-[0055] discuss navigation application 118 using image pairs to determine robot pose and detect obstacle;         at least fig. 9 [0104] discuss “Whenever a new image pair (i.e., left and right images) is obtained from a stereo camera, TB computes a robot pose using VO and generates an occupancy grid map using OD (Line 3 and 4 in Algorithm 1). In 2D environments, a robot pose can be parameterized as z=[x, y, θ], where [x, s] is the translation and θ is the orientation in the world coordinate W. The occupancy grid map can be presented as M={m.sub.1, m.sub.2, . . . , m.sub.n}, where m.sub.n is the n.sup.th grid cell in the robot coordinate. In the occupancy grid map, each cell has 1 or 0. If a cell is occupied by obstacles, it has 1. Otherwise, the cell has 0”;                            at least figs. 10A-10B [0108]-[0118] discuss step 1002 captures 

	Liao et al. does not explicitly teach:
	the robot being a vacuum cleaner;
	However, this is an intended use that neither results in a structural difference (or, in the case of process claims, manipulative difference).  See MPEP 2111.02.  As such, this is of little patentable weight.
	In addition and in the alternative, even if this was given patentable weight, it is old and well known that robot being a vacuum cleaner.  Office Notice is hereby taken that it is old and well known, and obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Liao et al. with the robot being a vacuum cleaner to serve as consumer product and perform specific tasks;
	In addition and in the alternative, even if this was given patentable weight, Schnittman teaches:
	the robot being a vacuum cleaner (col 1 line 20-35) to serve as consumer product and perform specific tasks (col 1 line 20-35);
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Liao et al. with the robot being a vacuum cleaner as taught by Schnittman to serve as consumer product and perform specific tasks.


wherein each of the processing by the self-position estimation part and the processing by the obstacle detection part are executed by use of identical image data captured by the camera ( at least figs 1-2, 7-10B, [0046]-[0068- [0102] discuss using first image pair and second image pair to get object points in 3D space, then using object points from first image pair and second image pair to determine vehicle pose/self-position, and then use points in “an initial image frame” and “a plurality of sequential image pairs” to detect obstacles;   [0046] discuss “a vehicle pose is defined herein as a position and orientation”;                     in particular at least fig. 2 shows data from camera flowed into pose estimator, and data from camera flowed into obstacle detection,            at least [0046]-[0055] discuss navigation application 118 using image pairs to determine robot pose and detect obstacle;         at least fig. 9 [0104] discuss “Whenever a new image pair (i.e., left and right images) is obtained from a stereo camera, TB computes a robot pose using VO and generates an occupancy grid map using OD (Line 3 and 4 in Algorithm 1). In 2D environments, a robot pose can be parameterized as z=[x, y, θ], where [x, s] is the translation and θ is the orientation in the world coordinate W. The occupancy grid map can be presented as M={m.sub.1, m.sub.2, . . . , m.sub.n}, where m.sub.n is the n.sup.th grid cell in the robot coordinate. In the occupancy grid map, each cell has 1 or 0. If a cell is occupied by obstacles, it has 1. Otherwise, the cell has 0”;                            at least figs. 10A-10B [0108]-[0118] discuss step 1002 captures a sequence of image pairs and step 1004 of using navigation application, therefore steps 1002 and 1004 is common to both processing of determine vehicle pose/self-position, and of detecting obstacles, reading on claim limitation a timing in which both types of the processing are simultaneously executed during the same;    at least step 1004n defining remaining points as obstacles is a step that is for detecting obstacle but not for determining vehicle pose, reading on claim limitation a timing in which either of each processing by the self-position estimation part or the obstacle detection part is executed during the main body's travelling);

Regarding claim 3, Liao et al. teaches:
wherein each of the processing by the self-position estimation part and the processing by the obstacle detection part are executed by use of data of ranges set to correspond to respective parts in the identical image data captured by the camera ( at least figs 1-2, 7-10B, [0046]-[0068- [0102] discuss using first image pair and second image pair to get object points in 3D space, then using object points from first image pair and second image pair to determine vehicle pose/self-position, and then use points in “an initial image frame” and “a plurality of sequential image pairs” to detect obstacles;   [0046] discuss “a vehicle pose is defined herein as a position and orientation”;                     in particular at least fig. 2 shows data from camera flowed into pose estimator, and data from camera flowed into obstacle detection,            at least [0046]-[0055] discuss navigation application 118 using image pairs to determine robot pose and detect obstacle;         at least fig. 9 [0104] discuss “Whenever a new image pair (i.e., left and right images) is obtained from a stereo camera, TB computes a robot pose using VO and generates an occupancy grid map using OD (Line 3 and 4 in Algorithm 1). In 2D environments, a robot pose can be parameterized as z=[x, y, θ], where [x, s] is the translation and θ is the orientation in the world coordinate W. The occupancy grid map can be presented as M={m.sub.1, m.sub.2, . . . , m.sub.n}, where m.sub.n is the n.sup.th grid cell in the robot coordinate. In the occupancy grid map, each cell has 1 or 0. If a cell is occupied by obstacles, it has 1. Otherwise, the cell has 0”;                            at least figs. 10A-10B [0108]-[0118] discuss step 1002 captures a sequence of image pairs and step 1004 of using navigation application, therefore steps 1002 and 1004 is common to both processing of determine vehicle pose/self-position, and of detecting obstacles, reading on claim limitation a timing in which both types of the processing are simultaneously executed during the same;    at least step 1004n defining remaining points as obstacles is a step that is for detecting obstacle but not for determining vehicle pose, reading 

Regarding claim 4, Liao et al. teaches:
wherein the self-position estimation part executes the processing by use of data corresponding to an upper part in the image data captured by the camera, and 
the obstacle detection part executes the processing by use of data corresponding to a lower part in the image data ( at least figs 1-2, 7-10B, [0046]-[0068- [0102] discuss using first image pair and second image pair to get object points in 3D space, then using object points from first image pair and second image pair to determine vehicle pose/self-position, and then use points in “an initial image frame” and “a plurality of sequential image pairs” to detect obstacles;   [0046] discuss “a vehicle pose is defined herein as a position and orientation”;                     in particular at least fig. 2 shows data from camera flowed into pose estimator, and data from camera flowed into obstacle detection,            at least [0046]-[0055] discuss navigation application 118 using image pairs to determine robot pose and detect obstacle;         at least fig. 9 [0104] discuss “Whenever a new image pair (i.e., left and right images) is obtained from a stereo camera, TB computes a robot pose using VO and generates an occupancy grid map using OD (Line 3 and 4 in Algorithm 1). In 2D environments, a robot pose can be parameterized as z=[x, y, θ], where [x, s] is the translation and θ is the orientation in the world coordinate W. The occupancy grid map can be presented as M={m.sub.1, m.sub.2, . . . , m.sub.n}, where m.sub.n is the n.sup.th grid cell in the robot coordinate. In the occupancy grid map, each cell has 1 or 0. If a cell is occupied by obstacles, it has 1. Otherwise, the cell has 0”;                            at least steps 1004a to 1004h2 is needed to just update vehicle pose,    at least steps 1004a to 1004n is needed to detect obstacles,    discuss “Step 1004b detects a plurality of matching feature points in a first matching image pair… Step 1004d tracks the plurality of feature points from the first image pair to a second image pair” indicating 

Regarding claim 5, Liao et al. teaches:
wherein the obstacle detection part executes the processing by use of data on a specified range which, in the image data captured by the camera, corresponds to a lower part in an up-and- down direction and is centered around a central part in a widthwise direction ( at least figs 1-2, 7-10B, [0046]-[0068- [0102] discuss using first image pair and second image pair to get object points in 3D space, then using object points from first image pair and second image pair to determine vehicle pose/self-position, and then use points in “an initial image frame” and “a plurality of sequential image pairs” to detect obstacles;   [0046] discuss “a vehicle pose is defined herein as a position and orientation”;                     in particular at least fig. 2 shows data from camera flowed into pose estimator, and data from camera flowed into obstacle detection,            at least [0046]-[0055] discuss navigation application 118 using image pairs to determine robot pose and detect obstacle;         at least fig. 9 [0104] discuss “Whenever a new image pair (i.e., left and right images) is obtained from a stereo camera, TB computes a robot pose using VO and generates an occupancy grid map using OD (Line 3 and 4 in Algorithm 1). In 2D environments, a robot pose can be parameterized as z=[x, y, θ], where [x, s] is the translation and θ is the orientation in the world coordinate W. The occupancy grid map can be presented as M={m.sub.1, m.sub.2, . . . , m.sub.n}, where m.sub.n is the n.sup.th grid cell in the robot coordinate. In the occupancy grid map, each cell has 1 or 0. If a cell is occupied by obstacles, it has 1. Otherwise, the cell has 0”;                            at least steps 1004a to 1004h2 is needed to just update vehicle pose,    at least steps 1004a to 1004n is needed to detect obstacles,    discuss “Step 1004b detects a plurality of matching feature points in a first 

Regarding claim 6, Liao et al. teaches:
wherein a frequency in execution of the processing by the self-position estimation part differs from a frequency in execution of the processing by the obstacle detection part ( at least figs 1-2, 7-10B, [0046]-[0068- [0102] discuss using first image pair and second image pair to get object points in 3D space, then using object points from first image pair and second image pair to determine vehicle pose/self-position, and then use points in “an initial image frame” and “a plurality of sequential image pairs” to detect obstacles;   [0046] discuss “a vehicle pose is defined herein as a position and orientation”;                     in particular at least fig. 2 shows data from camera flowed into pose estimator, and data from camera flowed into obstacle detection,            at least [0046]-[0055] discuss navigation application 118 using image pairs to determine robot pose and detect obstacle;         at least fig. 9 [0104] discuss “Whenever a new image pair (i.e., left and right images) is obtained from a stereo camera, TB computes a robot pose using VO and generates an occupancy grid map using OD (Line 3 and 4 in Algorithm 1). In 2D environments, a robot pose can be parameterized as z=[x, y, θ], where [x, s] is the translation and θ is the orientation in the world coordinate W. The occupancy grid map can be presented as M={m.sub.1, m.sub.2, . . . , m.sub.n}, where m.sub.n is the n.sup.th grid cell in the robot coordinate. In the occupancy grid map, each cell has 1 or 0. If a cell is occupied by obstacles, it has 1. Otherwise, the cell has 0”;                            at least figs. 10A-10B [0108]-[0118] discuss step 1002 captures 

Regarding claim 7, Liao et al. teaches:
wherein the frequency in the execution of the processing by the obstacle detection part is higher than the frequency in the execution of the processing by the self-position estimation part ( at least figs 1-2, 7-10B, [0046]-[0068- [0102] discuss using first image pair and second image pair to get object points in 3D space, then using object points from first image pair and second image pair to determine vehicle pose/self-position, and then use points in “an initial image frame” and “a plurality of sequential image pairs” to detect obstacles;   [0046] discuss “a vehicle pose is defined herein as a position and orientation”;                     in particular at least fig. 2 shows data from camera flowed into pose estimator, and data from camera flowed into obstacle detection,            at least [0046]-[0055] discuss navigation application 118 using image pairs to determine robot pose and detect obstacle;         at least fig. 9 [0104] discuss “Whenever a new image pair (i.e., left and right images) is obtained from a stereo camera, TB computes a robot pose using VO and generates an occupancy grid map using OD (Line 3 and 4 in Algorithm 1). In 2D environments, a robot pose can be parameterized as z=[x, y, θ], where [x, s] is the translation and θ is the orientation in the world coordinate W. The occupancy grid map can be presented as M={m.sub.1, m.sub.2, . . . , m.sub.n}, where m.sub.n is the n.sup.th grid cell in the robot coordinate. In the occupancy grid map, each cell has 1 or 0. If a cell is occupied by obstacles, it has 1. Otherwise, the cell has 0”;                            at least figs. 10A-10B [0108]-[0118] discuss step 1002 captures a sequence of image pairs and step 1004 of using navigation application, therefore steps 1002 and 1004 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO LONG T NGUYEN whose telephone number is (571)270-7768. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

BAO LONG T. NGUYEN
Examiner
Art Unit 3664 



/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664